Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
Claims 1-10 are pending and remain for further examination.

Notice for all Patent Application as subject to AIA 
In the event the determination of the status of the application as subject to AIA 
35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The New Grounds of Rejection
Applicant’s arguments and amendments with respect to the rejection(s) of claims 1-10 under 102 filed on November 25, 2020 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of new references. Applicant’s amendment necessitated the new grounds of rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 are rejected under 35 U.S.C. 103 as being un-patentable over Wen (U.S. Patent No. 9,813,760 B2) in view of Gilani et al (U.S. Patent Application Publication No. 2018/0198641 A1).

As to claim 1, Wen teaches a method for real-time screen recording and content sharing between devices (see figures 1-3 & 13), comprising: recording media content by a streaming device of the plurality of devices (figure 13, column 14 lines 10-23, one of the display device streaming video content from source and storing in the cloud); generating a stream session between the streaming device and a receiving device of the plurality of devices; and streaming the media content to the receiving device of the plurality of devices over the network using the stream session (column 1 lines 20-31, figures 1-3, column 4 lines 12-55, column 14 lines 10-67, receiver receiving media content  from device using generated session), wherein the stream session utilizes a streaming protocol for adaptive streaming that implements closed-loop control between the streaming device and the receiving device, the closed loop control defining messages about packet transmission communicated between the streaming device and 
However, Wen does not teach that forming a network with a plurality of devices, the network being a fog network such that the network is decentralized and managed by the devices.
Gilani et al teach a method for real-time screen recording and content sharing between devices (see abstract and figures 3-4), comprising: forming a network with a plurality of devices, the network being a fog network such that the network is decentralized and managed by the devices (figure 4, par. 0024, creating fog network, which is decentralized and managed by the devices).
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to incorporate the teaching of Gilani et al as stated above with the method of Wen for forming a fog network with a plurality of devices because it would have improved the live video monitoring scenario where continuous video streaming in real time in private (fog) network. 

As to claim 2, Gilani et al teach that the network comprises a fog network where each of the plurality of devices is associated with end-user clients and the network is end-user client driven such that and each of the plurality of devices is configured to manage communication with other devices of the network such that the network is devoid of a separate managing network device (figures 3-4, pars. 0019 & 0024, creating fog network and stream session for communication between devices).
As to claim 3, Wen teaches that the forming the network using a host device of the plurality of devices, by: generating an authentication code for one or more client devices of the plurality of devices, confirming receipt of the authentication code from the one or more client devices (figure 5, column 7 lines 40-60, using code for device authentication).

As to claims 4-5, Wen teaches that recording the media content using in-app recording including accessing one or more APIs associated with an operating system of the streaming device and using full screen recording by activating a background service configured for recording a full screen broadcast, the background service associated with an operating system of the streaming device (figure 2, column 6 lines 30-49, figure 13, column 14 lines 16-67).

As to claim 6, Wen teaches that recording the media content by capturing a plurality of raw screen frames of the streaming device; and applying an encoder associated with the streaming device to encode the plurality of raw screen frames and generate a plurality of encoded screen frames in real time (column 1 lines 20-31, figure 1(b), column 4 lines 12-55, media processing using encoding process).

As to claim 7, Wen teaches that the streaming device and the receiving device are implementing different operating systems yet are still in operable communication with one another via the decentralized network and configured to share video or audio 

As to claim 8, Wen teaches that the reducing a processing rate of the encoder to a value lower than a capturing date to accommodate real time encoding without stackup of the plurality of raw screen frames during encoding (figure 1(b), column 4 lines 12-55, media processing using rate adaption technique).

As to claim 9, Wen teaches that the receiving, at the streaming device, a plurality of session parameters associated with the receiving device; and upon generating the stream session, tuning parameters of the encoder according to the plurality of session parameters (figure 1(b), column 4 lines 12-55, figure 13, column 14 lines 16-67, using session parameters for media analytics).

As to claim 10, Wen teaches that forming the network includes creating, by the streaming device, a hotspot and connecting the receiving device to the hotspot via a Wi-Fi connection (column 5 lines 26-52, using Wi-Fi connection to obtain video content wirelessly from media cloud).

Response to Arguments
Applicant’s amendments with respect to the claims 1-10 filed on November 25, 2020 have been fully considered but they are deemed to be moot in a new ground(s) of rejection is made in view of new references. The examiner has attempted to answer 

Argument: Wen is fundamentally different from the claimed invention which utilizes a decentralized network managed by the devices of the network, or FOG based computing, such that the network is devoid of intermediary severs or admin devices. The claimed network is now recited as a fog network which is absent from Wen.
Response: Gilani et al teach a method for real-time screen recording and content sharing between devices (see abstract and figures 3-4), comprising: forming a network with a plurality of devices, the network being a fog network such that the network is decentralized and managed by the devices (figure 4, par. 0024, creating fog network, which is decentralized and managed by the devices); therefore, the applicant’s argument is moot in a new ground(s) of rejection is made in view of new reference.

Argument: The Applicants further respectfully note that the features of claim 2 appear to be entirely absent from Wen.
Response: Gilani et al teach that the network comprises a fog network where each of the plurality of devices is associated with end-user clients and the network is end-user client driven such that and each of the plurality of devices is configured to manage communication with other devices of the network such that the network is devoid of a separate managing network device (figures 3-4, pars. 0019 & 0024, creating fog network and stream session for communication between devices); therefore, the 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Additional Reference
The examiner as of general interest cites the following reference.
a. 	Qaisar, U.S. Patent Application Publication No. 2017/0048308 A1. 
Reference teach about a fog network provides a decentralized system in which we can share and computing/streaming and storage resources (see pars. 0059-0060).



Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose telephone number is (571)272-3979.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BHARAT BAROT/Primary Examiner, Art Unit 2453  
                                                                                                                                                                                            February 17, 2021